Citation Nr: 1719421	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and/or secondary to service-connected Type 2 diabetes mellitus and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a higher evaluation for PTSD, currently assigned a 30 percent evaluation.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney At Law
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  Among his awards is the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

 The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In August 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When the case was most recently before the Board in November 2015, it was decided in part and remanded in part.  The Board denied entitlement to service connection for hypertension and remanded the issues of bilateral hearing loss and tinnitus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted the parties' September 2016 Joint Motion for Partial Remand (JMPR), remanding the issue of entitlement to service connection for hypertension to the Board for compliance with the terms of the JMPR.  Therein, the parties agreed that the Board partially relied on an inadequate opinion and needed to obtain another opinion.  The JMPR did not address the issues that were remanded by the Board in November 2015 as the Court has no jurisdiction over them.  The Board will comply with the JMPR terms and explain the terms in more detail in the decision below.

The Veteran's attorney has noted its disagreement with the proposed reduction for ratings for peripheral neuropathy; however, this notice of disagreement was premature and therefore, issuance of a statement of the case is not needed at this time.  The Veteran's attorney must submit a notice of disagreement with the very recently decided May 2017 decision reducing the evaluations for peripheral neuropathy to prompt further action by the RO.

The issues of entitlement to service connection for tinnitus, entitlement to a higher evaluation for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether hypertension is related to the Veteran's service.  

2.  A current hearing loss disability could not be determined or adequate opinions obtained due to the Veteran's failure to cooperate during examinations.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, hypertension is due to exposure to herbicide during service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




2.  Bilateral hearing loss was not incurred in service, and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As to the issue of entitlement to service connection for hypertension, the Board need not discuss in detail the sufficiency of the notice in light of the fact that the Board is granting this claim below.  Any potential error on the part of VA with regard to its duty to assist and notify has essentially been rendered moot as to this issue.  

As to the issue of entitlement to service connection for hearing loss, VA's duty to notify was satisfied by a letter dated in December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA treatment records have been obtained.  A VA examination and a fee-based examination have been conducted.  As will be described below, the Veteran has not cooperated during these examinations and has not indicated that he will cooperate in any future examination.  Therefore, the Veteran will not be provided another examination by VA.   

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Pertinent Laws and Regulations

As an initial matter, the Board observes that there are records reflecting that the Veteran served in combat.  38 U.S.C.A. § 1154(b) (West 2014) provides that the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.   

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence of hypertension and diseases of the nervous system may be presumed if such disorder is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is included on this list.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014).  In this case the records indicate Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Entitlement to service connection for hypertension

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of high blood pressure or hypertension.

The blood pressure for the induction examination is not legible.  The June 1971 separation examination notes a normal heart and vascular system.  The Veteran's blood pressure was 120/60.  He was qualified for separation.

During the August 2011 hearing, the Veteran testified that he was first diagnosed with hypertension in 1995.

In an August 2004 VA examination, the examiner found that diabetes mellitus was diagnosed in 1995 and hypertension was diagnosed in September 2003.  Hypertension was well-controlled with Fosinopril since the time of diagnosis.  Renal function was excellent.  The examiner also noted that the Veteran had Type 2 diabetes mellitus with mild peripheral neuropathy of the hands and feet.

March 2005 VA treatment records note that the Veteran had a diagnosis of "unspecified essential hypertension".

A February 2006  VA treatment record notes his renal function was quite bad following back surgery.

In January 2012, the Veteran was afforded a VA examination for hypertension.  The examiner found that the Veteran's hypertension was less likely as not due to his diabetes mellitus, Type 2, because the Veteran's hypertension and diabetes mellitus began around the same time.  Even though the Veteran was able to stop hypertension medication after he changed his diet and lost weight, he would still be considered to have hypertension.   As to whether the Veteran's hypertension was aggravated by his diabetes mellitus, the physician found that this could not be resolved without resorting to speculation.  The physician noted that the Veteran required re-initiation of hypertension medication in 2003 and the reason for this is unknown.  The Veteran's diabetes mellitus was and has been well-controlled when hypertension was diagnosed, however, in some individuals, extracellular fluid volume expansion and increased arterial stiffness from diabetes can result in hypertension even when the renal function is normal.  The Veteran's renal function was indeed normal at this time.  The Veteran was not on insulin or sulfonylurea which are associated with fluid retention and fat accumulation which can result in hypertension.  The Veteran was being treated with Metformin which in some individuals can be associated with weight loss.       

In an August 2012 addendum, the January 2012 examiner included an addendum opinion.  The examiner reviewed medical literature and the Veteran's medical records.  She opined that PTSD and treatment for PTSD do not cause hypertension.  Blood pressure may be elevated during an episode of distress related to PTSD or an acute exacerbation of this disorder; however, when the distress is relieved, the blood pressure returns to normal and there is no permanent blood pressure elevation or diagnosis of hypertension due to PTSD. In addition, hypertension is very common in the American population and while it is generally considered to be "essential" meaning it has no specific cause, there are lifestyle factors that contribute to poor control such as high salt diet, lack of exercise and obesity.  There is nothing objective in the Veteran's medical record that would indicate that PTSD has chronically worsened or has permanently increased the severity of his hypertension. The records show good control of blood pressure requiring only one medication.

In a September 2012 statement, the Veteran reported that he was under treatment for hypertension from 1995 to 2003.  He reported that his hypertension is very high when he does not take medication and that his PTSD and his service in Vietnam added to his condition.  

In February 2014, a VA psychiatrist, Dr. M., opined that it is more likely than not that the Veteran's PTSD exacerbates hypertension, primarily in paroxysms when the Veteran having hyperautonomia.  It may be expected to have a very mild chronic effect on his hypertension that waxes and wanes with the overall PTSD symptoms.  

In March 2014, after reviewing the Veteran's claims file, a VA physician opined that the Veteran's hypertension is not due to service or aggravated by military, to include exposure to Agent Orange.  The physician explained that service treatment records and medical records within two years of active duty are silent for elevated blood pressure or a diagnosis of hypertension.  There were no 3 or 5 day blood pressure checks in service or within two years of active duty.  She also noted that there was no objective evidence that the Veteran had hypertension prior to service and therefore, there was no objective evidence of aggravation of hypertension by service.  The physician noted that hypertension is not a presumptive Agent Orange condition.  The physician explained that there is no objective evidence that the Veterans hypertension is due to Agent Orange.

In February 2017, the Veteran's attorney submitted an opinion from a private physician regarding the relationship between Veteran's hypertension and his military service.  The physician explained that hypertension is a well-known risk factor for ischemic heart disease and stroke, which are known to be caused by exposure to Agent Orange.  The committee for Veterans and Agent Orange Update 2010 reaffirmed the Update 2006 conclusion of limited or suggestive evidence of an association between herbicide and hypertension.  In the Update 2012, the committee reviewed new studies and noted that dioxins TEQs were more strongly associated with blood pressure than other syndrome components.  The physician noted that several studies of Korean Vietnam War Veterans show a statistically significant increase in incidence of hypertension in these Veterans versus non-Vietnam War Veterans.  The physician reported that multiple studies indicate a consistent pathway for how tetrachlorodibenzodioxin (TCDD) and similar compounds cause hypertension.  Since 2006, hypertension is the only condition listed in the limited or suggestive evidence of association that is not presumptively service-connected to exposure to Agent Orange, despite earlier and stronger evidence of an association with IHD.  A November 2016 study shows definitively that both occupational exposure to Agent Orange and service in Vietnam are independently associated with the development of hypertension.  For occupational exposure such as the Veteran's, the risk is more than doubled for developing hypertension.  The physician, Dr. C., opined that it was at least as likely as not that the Veteran's hypertension was caused by exposure to Agent Orange while serving in Vietnam.

The Joint Motion for Partial Remand (JMPR) explained that the March 2014 opinion was inadequate as the examiner's rationale relied on hypertension not being on the Agent Orange presumptive list.  In giving appropriate deference to the JMPR in this decision, the Board is compelled to aver that while it is true that the March 2014 physician noted that hypertension was not on the Agent Orange presumptive list, the physician also stated that there was no objective evidence that the Veterans hypertension was due to Agent Orange.  The JMPR took further exception to the Board's acceptance of the March 2014 explanation discounting a direct nexus between hypertension and the Veteran's service, ostensibly finding fault with the examiner's rationale because it included a reference to the fact that service treatment records and medical records within two years of active duty were silent for elevated blood pressure or a diagnosis of hypertension.  Again, while giving appropriate deference to the JMPR in this current decision, the Board is compelled to reaffirm its belief as the finder of fact that this prior explanation was adequate.
Notwithstanding, having reviewed the current record that includes additional evidence added to thereto since the Board's November 2015 decision, the Board finds that the evidence is in equipoise as to whether the Veteran's current hypertension is related to his service.  The evidence shows that it at least as likely as not that his hypertension was caused by exposure of Agent Orange while serving his country honorably in Vietnam.  See February 2017 opinion.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Entitlement to service connection for hearing loss

The claims file shows that although the Veteran was afforded two examinations for bilateral hearing loss, one VA examination and one QTC examination, he did not cooperate during the examinations.  Puretone thresholds could not be tested in either examination due to poor reliability.  

The March 2013 examiner explained that there was positive Stenger test, inconsistent responses, poor agreement between SRTs, WRS, puretone thresholds and observed communication abilities.  Speech discrimination could also not be tested.  An opinion regarding etiology of hearing loss could not be provided without resorting to speculation.  The examiner noted that the Veteran's records did not contain any audiometric data.  The examiner concluded that all of the observations and results were consistent with a non-organic component of the Veteran's claim of hearing loss.  Puretone and speech testing results were unreliable, were not suitable for rating purposes and were not reported.  

The December 2016 examiner reported that despite repeated reinstruction and retesting, final puretone averages, which were in the severe hearing loss range in the right ear, and profound hearing loss range in the left ear, were not in agreement with speech reception thresholds, which were in the mild hearing loss range in the right ear and moderately severe hearing loss range in the left ear.  Puretone and speech testing, including speech discrimination scores, appeared to be inconsistent with the Veteran's demonstrated communication ability.  

While the Veteran in one sense did appear for these examinations, in another sense his failure to cooperate or make requested efforts that would have aided in determining his eligibility for the benefit sought, are tantamount to failing to appear for a VA examination, and had the same result of not having an adequate medical opinion or a determination of a current hearing loss disability due to no puretone threshold results or speech recognition results.  See 38 C.F.R. § 3.655 (2016).  The Veteran has not provided any statement indicating any intention to cooperate in the future during another examination.  Therefore, as the Veteran has failed to cooperate with both examinations, the Board finds that there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

According to 38 C.F.R. §  3.655 (a), (b) (2016), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination; and the examination in scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.

The claims file does not show puretone results during the appeal period and the puretone thresholds could not be tested during either examination.  Without these results, a determination that a hearing loss disability exists according to 38 C.F.R. § 3.385 cannot be made.  Furthermore, adequate opinions cannot be provided without these results and further examination is futile as the Veteran has refused to cooperate during the past two examinations.

Therefore, the Board concludes that the weight of the evidence is against the Veteran's hearing loss claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).



ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a bilateral hearing loss disability  is denied.


REMAND

Tinnitus

In terms of the Veteran's claim for tinnitus, the March 2013 examination noted that the Veteran reported that he hears a tiny squeal sound that occurs about once a week.  The December 2016 examiner opined that the Veteran had a current diagnosis of tinnitus.  The March 2013 examiner noted that medications that have tinnitus as a known potential side effect include: aspirin, Lisinopril, sildenafil, and gabapentin.  A reported habit that may increase perception of tinnitus is occasional caffeine.   The examiner did not provide an opinion as to whether the Veteran's reported tinnitus was caused or aggravated by the medications that he is taking for his service-connected disabilities which included Lisinopril for hypertension and gabapentin for neuropathy.   An opinion should be obtained to determine whether the Veteran's tinnitus is caused or aggravated by these medications.

PTSD and TDIU

The Veteran filed a claim for a higher evaluation for PTSD in November 2015.  A rating decision was issued in April 2016 and the Veteran filed a notice of disagreement with this decision in December 2016.  At that time, his attorney also raised the issue of TDIU as related to his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A statement of the case has not yet been issued in response to this notice of disagreement.  These issues must be remanded for the issuance of such a statement of the case.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an audiologist or ears, nose and throat physician regarding the Veteran's tinnitus.  The examiner should be requested to review the file and all audiological examination reports including the March 2013 and December 2016 reports.

Upon completion of that review, the examiner should provide the following opinions:

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently present tinnitus was incurred in service.

b.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently present tinnitus was caused by the Veteran's service-connected disabilities, including medications used for these service-connected disabilities.  

c.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently present tinnitus was aggravated (permanently worsened) beyond normal progression by medications used for the Veteran's service-connected disabilities, including any medications used for these service-connected disabilities.  

The audiologist or ENT should specifically address whether the Lisinopril or gabapentin caused or aggravate (permanently worsen) beyond normal progression the Veteran's tinnitus.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should ONLY be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.    

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Upon completion of obtaining the opinion above, review the report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

4.  Issue a SOC as to the claim for entitlement to a higher evaluation for PTSD and entitlement to TDIU.  These issues should be certified to the Board only if the Veteran and his attorney submit a timely and sufficient substantive appeal, and the veteran and his attorney should be informed of this fact.

	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


